Citation Nr: 1606653	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for residuals of acute bronchitis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in February 2016.  A transcript of the hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

By memorandum dated April 2010, the RO stated that complete Service Treatment Records (STRs) were unable to be located and associated with the claims file.  By statement dated March 2010, the Veteran indicated that she had submitted all treatment records from the 20th Medical Group and asked that VA proceed with adjudication of the claim.

To the extent that there are STRs in existence that were unable to be obtained, the Board notes that where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal in regard to the claims for service connection for left shoulder disability, bilateral knee disability, bilateral ankle disability, and bronchitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving doubt in favor of the Veteran, she has a thoracolumbar spine disability that is etiologically related to a disease, injury, or event which occurred in service.  


CONCLUSION OF LAW

Service connection for a thoracolumbar spine disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a November 2009 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in May 2010.  The examiner took into account the Veteran's reported history, her current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

III.  Facts and Analysis

The Veteran is in part claiming service connection for spinal, left shoulder, bilateral knees and bilateral ankle disabilities.  During the Board hearing, the Veteran stated that during service she was forced to run up stairs while dehydrated, fainted, fell, and was trampled by other cadets.  She stated that she hit her head, shoulders, back, and knees during the accident.  She stated that she received medical treatment after the injury and an x-ray revealed mild anterior degenerative disc disease of the back.  Despite the medical condition, the Veteran stated that she was forced to resume physical training and was placed on a road march, after which she experienced bronchitis.  She also contended that while suffering from bronchitis she spent time in a gas chamber as part of basic training, which worsened her respiratory condition.  She stated that she was discharged shortly thereafter due to her back condition.  

Treatment records dated early January 2006 reflect that the Veteran reported fainting, falling, and hitting her left shoulder, causing pain in her low back, left shoulder, thoracic spine and left knee.  She stated that she felt chest pain prior to fainting.

Upon review of the record and with consideration of the credible testimony presented by the Veteran, the Board finds service connection warranted for a thoracolumbar spine disability.

Medical treatment records from the 20th Medical Group reflect that the Veteran was diagnosed in January 2006 with lower back sprain.  A later January 2006 note cites reinjury of the upper back due to the military not honoring her profile.  A February 2006 note reflects "pending EPTS discharge for osteoarthritis (sic) - now with continuing mid to lower back pain."  X-rays revealed very mild degenerative joint disease along the spine.  The examiner opined that further medical training might exacerbate the Veteran's medical condition.  Medical evidence dated April 2007 noted that the Veteran was treated for back pain.  The diagnosis was thoracic and lumbar somatic dysfunction with vertebral subluxations and spasm.  

The Veteran appeared for a VA examination in May 2010.  The examiner diagnosed thoracic spondylosis and lumbar strain.  The examiner stated that the Veteran likely suffered a preexisting back condition but without an entrance examination he was unable to obtain as to whether it was permanently aggravated by active service without resorting to speculation.

Upon consideration of the evidence, the Board finds the evidence at least in equipoise as to if the Veteran suffered a spinal condition which was permanently aggravated by in-service injury.

As such, the Board finds that the preponderance of the evidence is for the claim for service connection of a thoracolumbar spinal disability and the benefit of the doubt doctrine is for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Entitlement to service connection for a thoracolumbar spine disability is granted.



REMAND

For the reason set forth below, the Board finds that the claim for service connection for bronchitis must be remanded for further evidentiary development.  

Left Shoulder, Bilateral Knee and Bilateral Ankle Disabilities

As the Board is awarding service connection for a thoracolumbar spine disability, the Board is of the opinion that VA examination would be probative to ascertain whether the Veteran claimed disability are secondary to her service-connected spine disability.  While the Veteran has been afforded a VA examination in connection with her appeal, the examination does not address whether her claimed disabilities are secondary to her spine disability.

Bronchitis

The Veteran contends that she suffered from bronchitis in-service and has since then suffered from recurrent bronchitis which causes her breathing trouble.  She stated that in service while suffering from bronchitis she was forced to exert herself with actions including marching and entering a gas chamber, and ever since has suffered from recurrent bronchitis.

Treatment records dated February 2006 note that the Veteran was diagnosed with and treated for upper respiratory infection and acute bronchitis.  Treatment records dated April 2007 note that the Veteran reported a history of recurrent bronchitis.

The Veteran appeared for a VA examination in May 2010.  The Veteran reported suffering from bronchitis yearly.  The Veteran could not remember when the last episode of bronchitis was, but noted that she was seen in the emergency room with difficulty breathing and was diagnosed with having a panic attack in 2009.  The Veteran reported tightness in the chest when walking a block or two, and stated that exercise triggers an inability to breath.  The examiner found normal pulmonary function and no objective evidence of bronchitis.  The examiner did not offer an opinion as to etiology, as bronchitis was not found upon examination.

The Board requires an additional medical opinion to opine as to the Veteran's claimed chronic bronchitis.  While the Veteran did not suffer from bronchitis when examined in May 2010, the Veteran contends that she suffers from the condition yearly, not constantly.  The Board finds an additional VA examination necessary to attempt to examine the Veteran during the time of year she usually experiences chronic bronchitis.  The examiner will be asked as well to explicitly consider and opine as to the Veteran's 2006 diagnosis of bronchitis and whether recurrent bronchitis could be linked to the exertion and gas chamber training that the Veteran reported experiencing while in service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Expeditious treatment is requested.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide an estimated time period of the year during which she usually experiences flare-ups or an "active stage" of bronchitis.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her respiratory condition during that part of the year. 

The claims file must be made available to the examiner for review. The examiner should conduct a thorough examination and identify any pathology found. For any diagnosed respiratory disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is etiologically related to the Veteran's active service. 

Please explicitly consider and opine as to the Veteran's 2006 diagnosis of bronchitis and whether recurrent bronchitis could be linked to the exertion and gas chamber training that the Veteran reported experiencing while in service.

All indicated evaluations, studies, and tests, to include pulmonary function tests, deemed necessary must be accomplished and all findings reported in detail.

A complete rationale is requested for any opinion provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's claimed left shoulder, bilateral knee, and bilateral ankle disabilities are secondary to her now service connected thoracolumbar spine disability.  

The claims file must be made available to the examiner for review. The examiner should:

(a)  Conduct a thorough examination and identify any pathology of the left shoulder, knee, and ankle that is currently shown or manifested by the record at any time since October 2009; 

(b)  For any left shoulder, knee, and ankle disability identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is either:

(i) Etiologically related to the Veteran's thoracolumbar spine disability, or 

(ii) Aggravated by the Veteran's thoracolumbar spine disability.  

The examiner should be advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All indicated evaluations, studies, and tests, to include pulmonary function tests, deemed necessary must be accomplished and all findings reported in detail.

A complete rationale is requested for any opinion provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

 3. Upon completion of the above, readjudicate the claim for service connection remaining on appeal. If any benefits remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


